DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,986,149 B2 (hereafter referred to as “the patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of the instant application are anticipated by claims 1-18 of the patent.

Instant Application
The Patent
Claim 1
Claim 1
A method for delivering live streaming content, the method comprising:
A method for delivering live streaming content, the method comprising:
receiving, from a user device, a request for a URL corresponding to a format of a live stream that is provided in a plurality of formats, wherein the live stream comprises a plurality of segments for each of the plurality of formats and wherein each segment of the plurality of segments comprises a respective sequence number;
receiving, from a user device, a request for a URL corresponding to a format of a live stream that is provided in a plurality of formats, wherein the live stream comprises a plurality of segments for each of the plurality of formats and wherein each segment of the plurality of segments comprises a respective sequence number;
resolving the request to a specific segment of the live stream by identifying the format of the live stream associated with the request from the plurality of formats based on the requested URL;
resolving the request to a specific segment of the live stream based on the requested URL, wherein the resolving comprises: identifying the format of the live stream associated with the request from the plurality of formats based on the requested URL;
loading a segment file corresponding to the specific segment; and
loading a segment file corresponding to the specific segment; and
returning the segment file to the user device in a response to the request.
returning the segment file to the user device in a response to the request.


As to claim 2, the claim is anticipated by claim 2 of the patent.

As to claim 3, the claim is anticipated by claim 3 of the patent.

As to claim 4, the claim is anticipated by claim 1 of the patent.

As to claim 5, the claim is anticipated by claim 4 of the patent.

As to claim 6, the claim is anticipated by claim 5 of the patent.

As to claim 7, the claim is anticipated by claim 6 of the patent.

As to claim 8, the claim is anticipated by claim 7 of the patent.

As to claim 9, the claim is anticipated by claim 8 of the patent.

As to claim 10, the claim is anticipated by claim 9 of the patent.

As to claim 11, the claim is anticipated by claim 7 of the patent.

As to claim 12, the claim is anticipated by claim 10 of the patent.

As to claim 13, the claim is anticipated by claim 11 of the patent.

As to claim 14, the claim is anticipated by claim 12 of the patent.

As to claim 15, the claim is anticipated by claim 13 of the patent.

As to claim 16, the claim is anticipated by claim 14 of the patent.

As to claim 17, the claim is anticipated by claim 15 of the patent.

As to claim 18, the claim is anticipated by claim 13 of the patent.

As to claim 19, the claim is anticipated by claim 16 of the patent.

As to claim 20, the claim is anticipated by claim 17 of the patent.

As to claim 21, the claim is anticipated by claim 18 of the patent.

Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under double patenting set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is 571-270-1244. The examiner can normally be reached Mon-Fri: 9:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Brian Whipple/
Primary Examiner
Art Unit 2454
6/6/2022